per curiam:
El recurrente promovió expediente de dominio para inscribir a su nombre un solar en el Barrio Asomante de Aibonito que describió como de un área de 987.94 metros cuadrados, segregado de finca de mayor cabida. La medida superficial del inmueble con su equivalencia en el sistema métrico decimal es elemento esencial que ha de contener la inscripción. Art. 9, Ley Hipotecaria.
A la petición se opusieron algunos de los inmediatos ante-riores dueños, y el tribunal de instancia la denegó por no ha-berse justificado el dominio. Aparece luego de autos que a una moción de reconsideración del peticionario recurrente dejó el juez sin efecto su decisión y ambas partes estipularon ante el magistrado que se autorizara la inscripción de 600 metros cuadrados. El juez aprobó la estipulación y les requirió una mensura, nuevos linderos y un proyecto de resolución. Como transcurrieran más de 2 años sin someterla, el tribunal deses-timó la solicitud. Es contra dicha orden que se recurre en revisión.
*751La acción del promovente admitiendo una reducción sus-tancial del área del solar que pretende inscribir enerva su anterior reclamo de una cabida de 987.94. La estipulación tuvo el efecto de una transacción entre promovente y oposito-res en lo que concierne a la cabida del solar y desplaza toda conclusión que sobre el particular pueda derivarse de la prueba.
Luego de haber pactado y de haberle solicitado el juez un proyecto de resolución aprobatoria del expediente donde apareciera el solar deslindado con la cabida acordada, las partes han dejado transcurrir más de 2 años sin producir el documento final. Toda vez que los expedientes no tienen derecho a vida eterna en los tribunales, es correcta la decisión administrativa de instancia desestimando la solicitud, que en este caso debe entenderse sin perjuicio de que el promovente pueda con mayor diligencia y mediante acción de deslinde obtener la fijación definitiva de los límites de su solar de 600 metros y su eventual inscripción en el Registro de la Propiedad.

Se dejará sin efecto el auto de revisión indebidamente expedido.